Third District Court of Appeal
                               State of Florida

                        Opinion filed March 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0846
                      Lower Tribunal No. 13-2273-SP
                           ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

   Millennium Radiology, LLC, d/b/a/ Millennium Open MRI,
                  a/a/o Violeta C. Puerto,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Chiaka
Ihekwaba, Judge.

      Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P.A., and Gary Marks (Fort Lauderdale), for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     BOKOR, J.
      United Automobile Insurance Company appeals a final summary

judgment entered in favor of Millennium Radiology, LLC.              We have

jurisdiction. Fla. R. App. P. 9.030(b)(1)(A). United Auto argues on appeal

that no collateral estoppel lies where, as here, Millennium Radiology fails to

meet the “identity of the parties” element of collateral estoppel. Specifically,

the insured assigning his or her claim to Millennium Radiology differs from

the insured/assignor in the previously decided action, rendering collateral

estoppel inappropriate. After the trial court’s entry of final summary judgment

in favor of Millennium Radiology, this court issued its decision in United

Automobile Insurance Co. v. Millennium Radiology, LLC, 47 Fla. L. Weekly

D175 (Fla. 3d DCA Jan. 12, 2022), which decided the same legal issue in

favor of United Auto. Accordingly, we reverse the order on appeal and

remand to the trial court for further proceedings.

      Reversed and remanded.




                                       2